Citation Nr: 0104499	
Decision Date: 02/14/01    Archive Date: 02/20/01

DOCKET NO.  98-07 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to May 
1986.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating decision by the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO).

In a statement in support of claim, dated in May 1998, the 
veteran raised the issue of entitlement to a temporary total 
rating under the provisions of 38 C.F.R. § 4.29.  That issue, 
which has not been adjudicated, is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1. The veteran engaged in combat with the enemy in Grenada in 
1983.

2. The veteran has presented statements and testimony 
concerning stressful experiences during combat in Grenada, 
which are consistent with his service in that location, as 
shown by his award of the Army Commendation Medal, and 
there is no evidence of record contrary to his statements 
and testimony in that regard.

3. Mental health professionals have diagnosed the veteran 
with PTSD, based in part on combat stressors in Grenada.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.304 (f)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. §  4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f) (2000). 

In the veteran's case, the record reveals that he was awarded 
the Army Commendation Medal "for meritorious achievement in 
connection with military operations against a hostile force 
in the country of Grenada during the period 19 November 1983 
to 11 December 1983.  While deployed to Grenada as a UH-1H 
Crew Chief assigned to Company C, 82d Combat Aviation 
Battalion, 82d Airborne Division, his military 
professionalism, devotion to duty, and dogged determination 
to succeed contributed significantly to the mission 
accomplishment of his unit.  His exemplary performance in 
support of the combat operations reflects distinct credit 
upon him, the 82d Airborne Division, and the United States 
Army."  The veteran's service personnel records document 
that, in November and December 1983, he was a utility 
helicopter crew chief.  Based on these official records, the 
Board finds that the veteran engaged in combat with the enemy 
in Grenada. 

In a statement made by the veteran concerning stressful 
experiences while he was on active duty, he stated that: in 
Grenada, he flew troops into the combat area; a weapon on his 
helicopter was fired into the jungle, and there was return 
fire toward his helicopter.  He also stated that, in Grenada, 
he saw: burned and mutilated bodies 

of Cuban soldiers; and a boy about 8 years old with a grenade 
which blew his hand off. 

In October 1997, the veteran was evaluated by a VA 
psychologist, who noted his combat stressors in Grenada, as 
well as other stressors during his period of active service.  
The psychologist rendered a diagnosis on Axis I of PTSD, 
chronic, severe, with major depression, recurrent. 

At a VA psychiatric examination in January 1998, the 
examining physician found that the criteria for a diagnosis 
of PTSD were not met; he did not specify which criteria for a 
diagnosis of PTSD were not met.  The examiner reported 
diagnoses on Axis I of mood disorder, not otherwise 
specified, and alcohol and marijuana abuse, in partial 
remission. 

In March 1998, the veteran was evaluated by a private 
clinical psychologist, who found that he had severe 
symptomatology of PTSD and was re-experiencing service 
traumas; she noted his history of combat in Grenada. 

During VA hospitalization in May and June 1998, the veteran 
was treated in a PTSD recovery program.  The diagnosis on 
Axis I was PTSD, chronic.

A review of their reports shows that the VA psychologist who 
evaluated the veteran in October 1997 and the private 
psychologist who evaluated him in March 1998 linked his PTSD 
symptoms, at least in part, to combat stressors in Grenada.  
As the veteran's account of combat stressors in Grenada is 
consistent with the circumstances of such service, the Board 
finds that the requirements of 38 C.F.R. § 3.304(f) for 
service connection for PTSD have been met, and entitlement to 
that benefit is established.   



ORDER

Service connection for post-traumatic stress disorder is 
granted. 



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals





